

113 S2022 RS: Forensic Science and Standards Act of 2014
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 619113th CONGRESS2d SessionS. 2022IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Mr. Rockefeller (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 8, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish scientific standards and protocols across forensic disciplines, and for other
			 purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Forensic Science and Standards Act of 2014.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.Sec. 4. National forensic science research program.Sec. 5. Forensic science research grants program.Sec. 6. Forensic science research challenges.Sec. 7. Forensic science standards.Sec. 8. Forensic Science Advisory Committee.Sec. 9. Adoption, accreditation, and certification.Sec. 10. National Institute of Standards and Technology functions.2.FindingsCongress finds that—(1)at the direction
			 of Congress, the National Academy of Sciences led a comprehensive review
			 of the
			 state of forensic science and issued its findings in a 2009 report,
			 Strengthening Forensic Science in the United States: A Path
			 Forward;(2)the report's
			 findings indicate the need for independent scientific research to support
			 the
			 foundation of forensic disciplines;(3)the report
			 stresses the need for standards in methods, data interpretation, and
			 reporting,
			 and the importance of preventing cognitive bias and mitigating human
			 factors;
			 and(4)according to the report, forensic science
			 research is not financially well supported, and there is a need for a
			 unified
			 strategy for developing a forensic science research plan across Federal
			 agencies.3.DefinitionsIn this Act:(1)Advisory
			 CommitteeThe term Advisory Committee means the
			 Forensic Science Advisory Committee established under section 8.(2)Coordinating
			 OfficeThe term Coordinating Office means the
			 National Forensic Science Coordinating Office established under section
			 4.(3)Forensic
			 science(A)In
			 generalThe term forensic science means the basic
			 and applied scientific research applicable to the collection, evaluation,
			 and
			 analysis of physical evidence, including digital evidence, for use in
			 investigations and legal proceedings, including all tests, methods,
			 measurements, and procedures.(B)Applied
			 scientific researchIn subparagraph (A), the term applied
			 scientific research means a systematic study to gain knowledge or
			 understanding necessary to determine the means by which a recognized and
			 specific need may be met.(C)Basic
			 scientific researchIn subparagraph (A), the term basic
			 scientific research means a systematic study directed toward fuller
			 knowledge or understanding of the fundamental aspects of phenomena and of
			 observable facts without specific applications towards processes or
			 products.(4)Standards
			 development organizationThe term standards development
			 organization means a domestic or an international organization that
			 plans, develops, establishes, or coordinates voluntary consensus standards
			 using procedures that incorporate openness, a balance of interests,
			 consensus,
			 due process, and an appeals process.4.National
			 forensic science research program(a)EstablishmentThere
			 shall be a national forensic science research program to improve, expand,
			 and
			 coordinate Federal research in the forensic sciences.(b)National
			 Academy of Sciences Report on Forensic ScienceThe Director of
			 the National Science Foundation shall contract with the National Academy
			 of
			 Sciences to develop, not later than 180 days after the date of enactment
			 of
			 this Act, a report that—(1)identifies the
			 most critical forensic science disciplines, which may include forensic
			 pathology and digital forensics, that require further research to
			 strengthen
			 the scientific foundation in those disciplines; and(2)makes
			 recommendations regarding research that will help strengthen the
			 scientific
			 foundation in the forensic science disciplines identified under paragraph
			 (1).(c)National
			 forensic science coordinating office(1)EstablishmentThere
			 is established a National Forensic Science Coordinating Office, with a
			 director
			 and full-time staff, to be located at the National Science Foundation. The
			 Director of the Coordinating Office shall be responsible for carrying out
			 the
			 provisions of this subsection.(2)Unified Federal
			 research strategyThe Coordinating Office established under
			 paragraph (1) shall coordinate among relevant Federal departments,
			 agencies, or
			 offices—(A)the development
			 of a unified Federal research strategy that—(i)specifies and
			 prioritizes the research necessary to enhance the validity and reliability
			 of
			 the forensic science disciplines; and(ii)is consistent
			 with the recommendations in the National Academy of Sciences report on
			 forensic
			 science under subsection (b);(B)the development
			 of a 5-year roadmap, updated triennially thereafter, for the unified
			 Federal
			 research strategy under subparagraph (A) that includes a description of—(i)which department,
			 agency, or office will carry out each specific element of the unified
			 Federal
			 research strategy;(ii)short-term and
			 long-term priorities and objectives; and(iii)common metrics
			 and other evaluation criteria that will be used to assess progress toward
			 achieving the priorities and objectives under clause (ii); and(C)any necessary
			 programs, policies, and budgets to support the implementation of the
			 roadmap
			 under subparagraph (B).(3)Additional
			 dutiesThe Coordinating Office shall—(A)evaluate annually
			 the national forensic science research program to determine whether it is
			 achieving its objectives; and(B)report annually
			 to Congress the findings under subparagraph (A).(4)DeadlinesThe
			 Coordinating Office shall submit to Congress—(A)not later than 1
			 year after the date of enactment of this Act, the unified Federal research
			 strategy under paragraph (2)(A);(B)not later than 1
			 year after the date of enactment of this Act, the initial 5-year roadmap
			 under
			 paragraph (2)(B); and(C)not later than 1
			 month after the date it is updated, each updated 5-year roadmap under
			 paragraph
			 (2)(B).5.Forensic science
			 research grants program(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the National
			 Science
			 Foundation shall establish a forensic science research grants program to
			 improve the foundation and practice of forensic science in the United
			 States
			 based on the recommendations in the unified Federal research strategy
			 under
			 section 4.(b)Merit
			 reviewEach grant under this section shall be awarded on a
			 merit-reviewed, competitive basis.(c)PublicationThe
			 National Science Foundation shall support, as appropriate, the publication
			 of
			 research results under this section in scholarly, peer-reviewed scientific
			 journals.(d)Forensic
			 science research centers(1)In
			 generalAs part of the forensic science research grants program
			 under subsection (a), the Director of the National Science Foundation
			 shall
			 establish 2 forensic science research centers—(A)to conduct
			 research consistent with the unified Federal research strategy under
			 section
			 4;(B)to build
			 relationships between forensic science practitioners and members of the
			 research community;(C)to encourage and
			 promote the education and training of a diverse group of people to be
			 leaders
			 in the interdisciplinary field of forensic science; and(D)to broadly
			 disseminate the results of the research under subparagraph (A).(2)Terms of
			 designation(A)In
			 generalThe Director shall designate each forensic science
			 research center for a 4-year term.(B)RevocationThe
			 Director may revoke a designation under subparagraph (A) if the Director
			 determines that the forensic science research center is not demonstrating
			 adequate performance.(C)Amount of
			 awardSubject to subsection (f), the Director shall award a grant
			 up to $10,000,000 to each forensic science research center. A grant
			 awarded
			 under this subparagraph shall be for a period of 4 years.(D)Limitation on
			 use of fundsNo funds authorized under this section may be used
			 to construct or renovate a building or structure.(3)ReportsEach
			 forensic science research center shall submit an annual report to the
			 Director,
			 at such time and in such manner as the Director may require, that contains
			 a
			 description of the activities the center carried out with the funds
			 received
			 under this subsection, including a description of how those activities
			 satisfy
			 the requirement under paragraph (2)(D).(e)Evaluation(1)In
			 generalThe Director of the National Science Foundation shall
			 conduct a comprehensive evaluation of the forensic science research grants
			 program every 4 years—(A)to determine
			 whether the program is achieving the objectives of improving the
			 foundation and
			 practice of forensic science in the United States; and(B)to evaluate the
			 extent to which the program is contributing toward the priorities and
			 objectives described in the roadmap under section 4(c)(2)(B).(2)Report to
			 CongressThe Director of the National Science Foundation shall
			 report to Congress the results of each comprehensive evaluation under
			 paragraph
			 (1).(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 National Science Foundation to carry out this section—(1)$37,000,000 for
			 fiscal year 2014;(2)$40,000,000 for
			 fiscal year 2015;(3)$43,000,000 for
			 fiscal year 2016;(4)$46,000,000 for
			 fiscal year 2017; and(5)$49,000,000 for
			 fiscal year 2018.6.Forensic science
			 research challenges(a)Prizes and
			 challenges(1)In
			 generalA Federal department,
			 agency, or office may assist in satisfying the research needs and
			 priorities
			 identified in the unified Federal research strategy under section 4 by
			 using
			 prizes and challenges under the America COMPETES Reauthorization Act (124
			 Stat.
			 3982) or under any other provision of law, as appropriate.(2)PurposesThe purpose of a prize or challenge under
			 this section, among other possible purposes, may be—(A)to determine or develop the best data
			 collection practices or analytical methods to evaluate a specific type of
			 forensic data; or(B)to determine the
			 accuracy of an analytical method.(b)Forensic
			 evidence prizes and challenges(1)In
			 generalA Federal department, agency, or office, or multiple
			 Federal departments, agencies, or offices in cooperation, carrying out a
			 prize
			 or challenge under this section—(A)may establish a
			 prize advisory board; and(B)shall select each
			 member of the prize advisory board with input from relevant Federal
			 departments, agencies, or offices.(2)Prize advisory
			 boardThe prize advisory board shall—(A)identify 1 or
			 more types of forensic evidence for purposes of a prize or challenge;(B)using the samples
			 under paragraph (3), recommend how to structure a prize or challenge that
			 requires a competitor to develop a forensic data collection practice, an
			 analytical method, or a relevant approach or technology to be tested
			 relative
			 to a known outcome or other proposed judging methodology; and(C)through the
			 Coordinating Office, advise relevant Federal departments, agencies, or
			 offices
			 in designing prizes or challenges that satisfy the research needs and
			 priorities identified in the unified Federal research strategy under
			 section
			 4.(3)SamplesThe
			 National Institute of Standards and Technology or the Department of
			 Justice
			 shall provide or contract with a non-Federal party to prepare, for each
			 type of
			 forensic evidence under paragraph (2)(A), a sufficient set of samples,
			 including associated digital data that could be shared without limitation
			 and
			 physical specimens that could be shared with qualified parties, for
			 purposes of
			 a prize or challenge.(4)Fingerprint
			 data interoperabilityAt least 1 prize or challenge under this
			 section shall be focused on achieving nationwide fingerprint data
			 interoperability if the prize advisory board, the Coordinating Office, or
			 a
			 Federal department, agency, or office identifies an area where a prize or
			 challenge will assist in satisfying a strategy related to this issue.7.Forensic science
			 standards(a)Establishment(1)In
			 generalThe National
			 Institute of Standards and Technology shall—(A)identify or coordinate the development of
			 forensic science standards to enhance the validity and reliability of
			 forensic
			 science activities, including—(i)authoritative methods, standards, and
			 technical guidance, including protocols and best practices, for forensic
			 measurements, analysis, and interpretation;(ii)technical
			 standards for products and services used by forensic science
			 practitioners;(iii)standard
			 content, terminology, and parameters to be used in reporting and
			 testifying on
			 the results and interpretation of forensic science measurements, tests,
			 and
			 procedures; and(iv)standards to
			 provide for the interoperability of forensic science-related technology
			 and
			 databases;(B)test and validate
			 existing forensics standards, as appropriate; and(C)provide
			 independent validation of forensic science measurements and methods.(2)Consultation(A)In
			 generalIn carrying out its responsibilities under paragraph (1),
			 the National Institute of Standards and Technology shall consult with—(i)standards
			 development organizations and other stakeholders, including relevant
			 Federal
			 departments, agencies, and offices; and(ii)testing
			 laboratories and accreditation bodies to ensure that products and services
			 meet
			 necessary performance levels.(3)PrioritizationWhen
			 prioritizing its responsibilities under paragraph (1), the National
			 Institute
			 of Standards and Technology shall consider—(A)the unified
			 Federal research strategy under section 4; and(B)the
			 recommendations of any expert working group under subsection (b).(4)Report to
			 CongressThe Director of the National Institute of Standards and
			 Technology shall report annually, with the President's budget request, to
			 Congress on the progress in carrying out the National Institute of
			 Standards
			 and Technology's responsibilities under paragraph (1).(b)Expert working
			 groups(1)In
			 generalThe Director of the National Institute of Standards and
			 Technology may establish 1 or more discipline-specific expert working
			 groups to
			 identify gaps, areas of need, and opportunities for standards development
			 with
			 respect to forensic science.(2)MembersA
			 member of an expert working group shall—(A)be appointed by
			 the Director of the National Institute of Standards and Technology;(B)have significant
			 academic, research, or practical expertise in a discipline of forensic
			 science
			 or in another area relevant to the purpose of the expert working group;
			 and(C)balance
			 scientific rigor with practical and regulatory constraints.(3)Federal
			 Advisory Committee ActAn expert working group established under
			 this subsection shall not be subject to the Federal Advisory Committee Act
			 (5
			 U.S.C. App.).(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 National Institute of Standards and Technology to carry out this
			 section—(1)$12,000,000 for
			 fiscal year 2014;(2)$20,000,000 for
			 fiscal year 2015;(3)$27,000,000 for
			 fiscal year 2016;(4)$35,000,000 for
			 fiscal year 2017; and(5)$43,000,000 for
			 fiscal year 2018.8.Forensic Science
			 Advisory Committee(a)EstablishmentThe
			 Director of the National Institute of Standards and Technology and the
			 Attorney
			 General, in collaboration with the Director of the National Science
			 Foundation,
			 shall establish a Forensic Science Advisory Committee.(b)DutiesThe
			 Advisory Committee shall provide advice to—(1)the Federal
			 departments, agencies, and offices implementing the unified Federal
			 research
			 strategy under section 4;(2)the National
			 Institute of Standards and Technology, including recommendations regarding
			 the
			 National Institute of Standards and Technology's responsibilities under
			 section
			 7; and(3)the Department of
			 Justice, including recommendations regarding the Department of Justice's
			 responsibilities under section 9.(c)SubcommitteesThe
			 Advisory Committee may form subcommittees related to specific disciplines
			 in
			 forensic science or as necessary to further its duties under subsection
			 (b). A
			 subcommittee may include an individual who is not a member of the Advisory
			 Committee.(d)ChairsThe
			 Director of the National Institute of Standards and Technology and the
			 Attorney
			 General, or their designees, shall co-chair the Advisory Committee.(e)MembershipThe
			 Director of the National Institute of Standards and Technology and the
			 Attorney
			 General, in consultation with the Director of the National Science
			 Foundation,
			 shall appoint each member of the Advisory Committee. The Advisory
			 Committee
			 shall include balanced representation between forensic science disciplines
			 (including academic scientists, statisticians, social scientists,
			 engineers,
			 and representatives of other related scientific disciplines) and relevant
			 forensic science applications (including Federal, State, and local
			 representatives of the forensic science community, the legal community,
			 victim
			 advocate organizations, and law enforcement).(f)AdministrationThe
			 Attorney General shall provide administrative support to the Advisory
			 Committee.(g)Federal
			 Advisory Committee ActThe Advisory Committee established under
			 this section shall not be subject to section 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.).9.Adoption,
			 accreditation, and certificationThe Attorney General—(1)shall promote the adoption of forensic
			 science standards developed under section 7, including—(A)by requiring each
			 Federal forensic laboratory to adopt the forensic science standards;(B)by encouraging
			 each non-Federal forensic laboratory to adopt the forensic science
			 standards;(C)by promoting
			 accreditation and certification requirements based on the forensic science
			 standards; and(D)by promoting any
			 recommendations made by the Advisory Committee for adoption and
			 implementation
			 of forensic science standards; and(2)may promote the
			 adoption of the forensic science standards as a condition of Federal
			 funding or
			 for inclusion in national data sets.10.National
			 Institute of Standards and Technology functionsSection 2(b) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 272(b)) is amended—(1)in paragraph (12), by striking
			 and after the semicolon;(2)in paragraph
			 (13), by striking the period at the end and inserting ; and;
			 and(3)by adding at the end the following:(14)to identify and coordinate the development
				of forensic science standards to enhance the validity and
			 reliability of
				forensic science
				activities..1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Forensic Science and Standards Act of 2014.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.Sec. 4. National forensic science research initiative.Sec. 5. Implementation of forensic science research recommendations.Sec. 6. Forensic science research challenges.Sec. 7. Forensic science standards.Sec. 8. National Commission on Forensic Science.Sec. 9. Adoption, accreditation, and certification.Sec. 10. National Institute of Standards and Technology functions.Sec. 11. Effect on other laws.2.FindingsCongress finds that—(1)at the direction
			 of Congress, the National Academy of Sciences led a comprehensive review
			 of the
			 state of forensic science and issued its findings in a 2009 report,
			 Strengthening Forensic Science in the United States: A Path
			 Forward;(2)the report states that research is  needed to address issues of accuracy, reliability, and validity
			 in the forensic disciplines;(3)the report
			 stresses the need for standards in methods, data interpretation, and
			 reporting,
			 and the importance of preventing cognitive bias and mitigating human
			 factors;
			 and(4)according to the report, forensic science
			 research is not financially well supported, and there is a need for a
			 unified
			 strategy for developing a forensic science research plan across Federal
			 agencies.3.DefinitionsIn this Act:(1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation and the Committee on the Judiciary of
			 the Senate and the Committee on Science and the Committee on the Judiciary
			 of the House of Representatives.(2)CommissionThe term Commission means the National Commission on Forensic Science, a Federal advisory committee established under
			 section 8.(3)Coordinating
			 OfficeThe term Coordinating Office means the
			 National Forensic Science Coordinating Office established under section
			 4.(4)Forensic
			 science(A)In
			 generalThe term forensic science means the basic
			 and applied scientific research and its application, including all tests,
			 methods,
			 techniques, measurements, and procedures, to the recognition,	collection,
			 preservation, 
			 evaluation,
			 and
			 analysis of evidence for use in
			 investigations and legal proceedings.(B)Applied
			 scientific researchIn subparagraph (A), the term applied
			 scientific research means a systematic study to gain knowledge or
			 understanding necessary to determine the means by which a recognized and
			 specific need may be met.(C)Basic
			 scientific researchIn subparagraph (A), the term basic
			 scientific research means a systematic study directed toward fuller
			 knowledge or understanding of the fundamental aspects of phenomena and of
			 observable facts without specific applications towards processes or
			 products in mind.(5)Interagency CommitteeThe term Interagency Committee means the interagency forensic science committee established under section 4.(6)Standards
			 development organizationThe term standards development
			 organization means a domestic or an international organization that
			 plans, develops, establishes, or coordinates voluntary consensus standards
			 using procedures that incorporate openness, a balance of interests,
			 consensus,
			 due process, and an appeals process.4.National
			 forensic science research initiative(a)EstablishmentThere
			 shall be a National Forensic Science Research Initiative to improve,
			 expand,
			 and
			 coordinate Federal research in the forensic sciences. Federal
			 participation shall include the National Science Foundation, the National
			 Institute of Standards and Technology, the Department of Justice, and
			 other Federal departments, agencies, and offices contributing to research
			 in forensic science.(b)National
			 forensic science coordinating office(1)EstablishmentThere
			 is established a National Forensic Science Coordinating Office, with a
			 full-time director and additional staff, as needed, to be located at the
			 Office of Science and Technology Policy.(2)DirectorThe Director of the Coordinating Office shall be a senior Federal agency manager with expertise
			 relevant to forensic science detailed to the
			 Office of Science and Technology Policy for a period of 3 years. 
			 Responsibility for providing a director shall rotate among the Federal
			 departments, agencies, or offices participating in the National Forensic
			 Science Research Initiative.(3)Duties of the DirectorThe Director shall be responsible for carrying out the provisions of this section, including
			 coordinating the
			 development of a unified Federal research strategy under subsection (e),
			 working with the
			 Federal departments, agencies, and offices to
			 execute the research strategy, coordinating the interagency forensic
			 science committee established in subsection (c), and overseeing periodic
			 reviews of the initiative.(4)FundingResponsibility to fund the Coordinating Office shall be shared by the Federal departments,
			 agencies, and
			 offices participating in the National Forensic Science Research
			 Initiative.  The  Federal departments, agencies, and offices participating
			 in the
			 National Forensic Science Research Initiative may dedicate additional
			 full- or part-time staff to the Coordinating Office, as appropriate, to
			 sustain
			 ongoing activities, facilitate special studies, and provide additional
			 support.(c)Interagency forensic science committeeThere is established an interagency forensic science committee.  The Interagency Committee shall be
			 co-chaired by the Director of the Coordinating Office and a senior Federal
			 agency scientist with expertise relevant to forensic science from a
			 Federal department, agency, or office
			 participating
			 in the National Forensic Science Research Initiative.	Committee members
			 shall include representatives from the National Science Foundation, the
			 National Institute of Standards and Technology, the Department of Justice,
			 the Department of Homeland Security, the Department of Defense, and other
			 Federal departments, agencies, and offices contributing to
			 research in forensic science.(d)Report on Forensic ScienceNot later than 180 days after the date of enactment
			 of
			 this Act—(1)the Director of
			 the National Science Foundation, in consultation with the Director of the
			 Coordinating Office, shall contract with the National Academy
			 of
			 Sciences, or a similar external, independent science entity, to develop a
			 report that—(A)identifies the
			 most critical forensic science disciplines that require further research
			 to
			 strengthen
			 the scientific foundation in those disciplines;(B)makes
			 recommendations regarding research that will help strengthen the
			 scientific
			 foundation in the forensic science disciplines identified under
			 subparagraph
			 (A) and mechanisms to accomplish that research;(C)takes into account previous studies and reports; and(D)takes into account the expertise and needs of Federal, State, and local forensic science
			 practitioners, law enforcement, the legal
			 community, victim advocate organizations, and organizations that defend
			 the
			 wrongfully convicted; and(2)the entity contracted under paragraph (1) shall submit the report under that paragraph to the
			 Director of the
			 National Science Foundation, the
			 Director of the Coordinating Office, the Attorney General, and the
			 appropriate committees of
			 Congress.(e)Unified Federal
			 research strategyThe Director of the Coordinating Office, in coordination with the Interagency Committee,  shall
			 oversee—(1)the development
			 of a unified Federal research strategy that—(A)specifies and
			 prioritizes the research necessary to enhance the validity and reliability
			 of
			 the forensic science disciplines;(B)is consistent
			 with the recommendations in the report on
			 forensic
			 science under subsection (d); and(C)takes into account practical applications and implementation of the research;(2)the development
			 of a 5-year roadmap, updated triennially thereafter, for the
			 implementation of the unified
			 Federal
			 research strategy under paragraph (1) that includes a description of—(A)which Federal department,
			 agency, or office will carry out each specific element of the unified
			 Federal
			 research strategy;(B)short-term and
			 long-term priorities and objectives; and(C)common metrics
			 and other evaluation criteria that will be used to assess progress toward
			 achieving the priorities and objectives under subparagraph (B); and(3)the development of any necessary
			 programs, policies, and budgets to support the implementation of the
			 roadmap
			 under paragraph (2), including mechanisms for joint-agency review of
			 research proposals, for interagency co-funding of research activities, and
			 for information sharing across agencies.(f)ConsultationIn developing and implementing the unified Federal research strategy and roadmap, the Director of
			 the Coordinating Office shall consult with State and local laboratories,
			 as appropriate, to ensure that the unified Federal research
			 strategy and roadmap take into account practical applications and
			 implementations of the research under subsection (e)(1)(C).(g)EvaluationThe Director of the Coordinating Office, in coordination with the Interagency Committee, shall—(1)evaluate biennially
			 the National Forensic Science Research Initiative to ensure that  all
			 activities under this section, including research conducted under external
			 grant
			 activities, and through multidisciplinary research
			 centers or centers
			 of excellence, meet the goals established by the unified Federal research
			 strategy and implementation of the 5-year roadmap; and(2)report biennially
			 to the appropriate committees of Congress the findings under paragraph
			 (1).(h)DeadlinesThe
			 Director of the Coordinating Office shall submit to the appropriate
			 committees of Congress—(1)not later than 180 days after the date of receipt of the report on
			 forensic
			 science under subsection (d), the unified Federal research
			 strategy under subsection (e)(1);(2)not later than 180 days after the date of receipt of the report on
			 forensic
			 science under subsection (d), the initial 5-year roadmap
			 under
			 subsection (e)(2); and(3)not later than 1
			 month after the date it is updated, each updated 5-year roadmap under
			 subsection (e)(2).5.Implementation of forensic science
			 research recommendations(a)EstablishmentFederal departments, agencies, and offices participating in the National Forensic Science Research
			 Initiative, including the National Science Foundation, the National
			 Institute of Standards and Technology, and the Department of
			 Justice, in partnership with the Director of the Coordinating Office,
			 shall improve the foundation and practice of forensic science in the
			 United States by—(1)conducting or supporting research consistent with the unified Federal research strategy
			 under
			 section 4;(2)building relationships between forensic science practitioners and members of the research
			 community;(3)encouraging and promoting the education and training of a diverse group of people to be leaders in
			 the interdisciplinary field of forensic science; and(4)broadly disseminating the results of the research under paragraph (1).(b)External grant activitiesAll external forensic science
			 research
			 grants awarded by the Federal departments, agencies, or offices under this
			 section shall be consistent with the merit review criteria as approved by
			 the
			 National Science Board and described in the National Science Foundation
			 Proposal and Award Policies and Procedures Guide, including—(1)the ability of each proposed research activity to advance knowledge and understanding relevant to
			 the forensic sciences and to benefit society or advance desired societal
			 outcomes;(2)the potential for the research activity to explore creative, original, or transformative concepts;(3)the qualifications of the individual, team, or organization proposing the research activity and the
			 adequacy of the research plan; and(4)the adequacy of the resources available to the individual, team, or organization proposing the
			 research activity.(c)PublicationAll research conducted from grants awarded under this section 
			 by the Federal departments, agencies, or offices shall
			 take into consideration the requirements of peer-reviewed scientific
			 journals, and encourage the communication and open exchange of data and
			 results to other agencies, policymakers, and the
			 public.(d)Grant activitiesThe National Science Foundation shall award grants to improve the foundation of forensic
			 science in the United States.
Additional mechanisms for implementation may include interagency solicitations, workshops,
			 interagency details and memoranda of understanding, cooperative
			 research centers, pilot programs, and demonstration projects.(e)Forensic
			 science research centers(1)Multidisciplinary research centers(A)In
			 generalAs part of the National Forensic Science Research Initiative, taking into account the unified
			 Federal research strategy under section 4(e), as informed by the report on
			 forensic science required under section 4(d), the Director of the National
			 Science
			 Foundation, in collaboration with other Federal
			 departments, agencies, and offices contributing to research in forensic
			 science, shall establish 1 or more multidisciplinary research centers led
			 by public-private partnerships
			 between universities, industry, State or local entities, and Federal
			 agencies.  Each multidisciplinary research center shall be created with
			 the following objectives:(i)Conducting basic and translational research relevant for forensic science.(ii)Encouraging the application of the research under clause (i) to practical uses.(iii)Educating undergraduate and graduate students and developing a workforce in fields relevant to
			 forensic science.(B)EvaluationThe Director of the National Science Foundation shall
			 conduct a comprehensive evaluation of the forensic science research grants
			 awarded by the National Science Foundation and multidisciplinary research
			 centers every 4 years—(i)to determine
			 whether the National Science Foundation is achieving the objectives of
			 improving the
			 foundation of forensic science in the United States; and(ii)to evaluate the
			 extent to which the National Science Foundation is contributing toward the
			 priorities and
			 objectives described in the roadmap under section 4(e).(C)Reporting requirementThe Director of the National Science Foundation shall
			 report to the appropriate committees of Congress and the Director of the
			 Coordinating Office the results of each
			 comprehensive evaluation under
			 subparagraph
			 (B).(2)Center of excellence(A)In generalThe Director of the National Institute of Standards and Technology shall establish and operate a
			 competitively selected Center of Excellence focusing on measurement
			 sciences, technology, and
			 standards in forensic science with the following objectives:(i)To improve the standards of practice in the forensic sciences in the United States.(ii)To produce research collaborations between the National Institute of Standards and Technology,
			 academia, forensic science practitioners, and industry focused on
			 accelerating innovations and new technology development in the forensic
			 sciences.(iii)To fund the development of new forensics techniques, including automated testing
			 methodologies, and to help transition these techniques to industry and
			 practitioners.(iv)To fund the evaluation of new and existing forensic techniques in terms of reliability, cost
			 effectiveness, and other metrics, as appropriate, and to help transition
			 these techniques to industry and practitioners.(v)To provide training opportunities for undergraduate, graduate, and post-doctoral students in
			 measurement science, as is relevant to the forensic disciplines.(vi)To encourage interdisciplinary research in the forensic sciences by leveraging access to unique
			 National Institute of Standards and Technology facilities and expertise,
			 as appropriate.(vii)To broadly disseminate the results of the National Institute of Standards and Technology forensic
			 science research.(B)EvaluationThe Director of the National Institute of Standards and Technology shall conduct a comprehensive
			 evaluation of the Center of Excellence every 4 years—(i)to determine whether the Center of Excellence is achieving the objectives outlined in subparagraph
			 (A);(ii)to evaluate the extent to which the Center of Excellence is contributing toward the priorities and
			 objectives described in the roadmap under section 4(e).(C)Report requirementThe Director of the National Institute of Standards and Technology shall report to the appropriate
			 committees of Congress and the Director of the Coordinating Office the
			 results of each comprehensive evaluation under
			 subparagraph (B).6.Forensic science
			 research challenges(a)Prizes and
			 challenges(1)In
			 generalA Federal department,
			 agency, or office may assist in satisfying the research needs and
			 priorities
			 identified in the unified Federal research strategy under section 4 by
			 using
			 prizes and challenges under the America COMPETES Reauthorization Act (124
			 Stat.
			 3982) or under any other provision of law, as appropriate.(2)PurposesThe purpose of a prize or challenge under
			 this section, among other possible purposes, may be—(A)to determine or develop the best data
			 collection practices or analytical methods to evaluate a specific type of
			 forensic data;(B)to quantify or improve the efficiency, reliability, or
			 accuracy of an analytical method;(C)to design new methodologies to integrate evidence collection, documentation, and analysis at crime
			 scenes; or(D)to address other topics as proposed by the forensic science community.(b)Forensic
			 data setsThe
			 National Institute of Standards and Technology or the Department of
			 Justice
			 shall provide or contract with a non-Federal party to prepare, when
			 necessary, for each prize carried out under this section, a sufficient set
			 of data or samples,
			 including associated digital data that could be shared without limitation
			 and
			 physical specimens that could be shared with qualified parties, for
			 purposes of
			 a prize or challenge.7.Forensic science
			 standards(a)Establishment(1)In
			 generalTo enhance the validity and reliability of forensic science activities, the National
			 Institute of Standards and Technology shall—(A)identify and coordinate the development of voluntary consensus
			 forensic science standards, including—(i)methods, standards, and
			 technical guidance, including protocols and best practices, for analysis
			 and interpretation;(ii)technical
			 standards useful in the development of products employed by forensic
			 science
			 practitioners;(iii)standard
			 content, terminology, and parameters to be used in reporting
			 the results and interpretation of forensic science measurements, tests,
			 and
			 procedures; and(iv)standards for the interoperability of forensic science-related technology
			 and
			 databases;(B)develop forensic science measurement standards, standard reference materials, and other reference
			 materials to support forensic science
			 disciplines and associated measurements;(C)test and validate
			 existing forensics science standards, as appropriate; and(D)provide
			 independent validation of forensic science measurements and methods.(2)Consultation(A)In
			 generalIn carrying out its responsibilities under paragraph (1),
			 the National Institute of Standards and Technology shall consult with, and
			 in carrying out its responsibilities under paragraph (1)(A) may partner or
			 contract with—(i)standards
			 development organizations and other stakeholders, including the Department
			 of Justice and other relevant
			 Federal
			 departments, agencies, and offices; and(ii)testing
			 laboratories, State and local forensic science practitioners,	and
			 certification and  accreditation bodies, as appropriate.(3)PrioritizationWhen
			 prioritizing its responsibilities under paragraph (1), the National
			 Institute
			 of Standards and Technology shall consider—(A)the unified
			 Federal research strategy and roadmap under section 4; and(B)the
			 recommendations of the scientific area committees under subsection (b).(4)Public review and commentThe Director of the National Institute of Standards and Technology shall ensure that  any proposed
			 voluntary consensus standards, guidelines, or methods developed under this
			 section are publically available, and that the forensic community has an
			 opportunity for
			 public review and comment on voluntary consensus standards.(5)Report to
			 CongressThe Director of the National Institute of Standards and
			 Technology shall report biennially
			 to the appropriate committees of 
			 Congress on the progress in carrying out the National Institute of
			 Standards
			 and Technology's responsibilities under paragraph (1).(b)Scientific area committees(1)In
			 generalThe Director of the National Institute of Standards and
			 Technology and the Attorney General shall establish scientific area
			 committees to
			 identify gaps in and opportunities for standards development in the
			 forensic sciences.  The scientific area committees shall report to and be
			 administered by the Director of the National Institute of Standards and
			 Technology.(2)DutiesThe scientific area committees shall be the primary mechanism for identifying and
			 coordinating the development of voluntary consensus forensic science
			 standards as described in
			 subsection (a).  The scientific area committees shall submit, for
			 consideration by forensic science stakeholders and by the Commission
			 established in section 8, guidance on these forensic science standards. 
			 In accomplishing this objective, the scientific area committees shall—(A)encourage information exchange within the forensic science community, to include researchers,
			 practitioners, law enforcement, and legal professionals;(B)ensure that standards development is appropriate to the needs of the forensic science community and
			 relevant to practical applications;(C)take into account existing studies and reports; and(D)by holding public meetings and disseminating work products, including records, reports, minutes,
			 and agendas, for public review and comment to the extent practicable,
			 support public participation in the standards development process and the
			 broad adoption of forensic science standards.(3)MembersThe scientific area committees shall have significant representation from forensic science
			 practitioners, academic researchers, and statisticians to balance
			 scientific rigor with practical and regulatory constraints, and, to the
			 extent practicable, the majority of the scientific area committees shall
			 have a
			 minimum representation of 50
			 percent from forensic science practitioners.  Each member
			 of a scientific area committee shall have significant
			 academic, research, or practical expertise in a discipline of forensic
			 science
			 or in another area relevant to the purpose of the scientific area
			 committee.(4)Federal
			 Advisory Committee ActA scientific area committee established under
			 this subsection shall not be subject to the Federal Advisory Committee Act
			 (5
			 U.S.C. App.).(c)Authorization
			 of appropriationsThere are authorized to be appropriated out of otherwise available appropriations to the
			 National Institute of Standards and Technology to carry out this
			 section—(1)$8,000,000 for
			 fiscal year 2014;(2)$12,000,000 for
			 fiscal year 2015; and(3)$16,000,000 for
			 fiscal year 2016.8.National Commission on Forensic Science(a)EstablishmentThe
			 Director of the National Institute of Standards and Technology and the
			 Attorney
			 General, in consultation with the Director of the National Science
			 Foundation,
			 shall establish a National Commission on Forensic Science.(b)DutiesThe
			 Commission shall—(1)provide advice to the Federal
			 departments, agencies, and offices implementing the unified Federal
			 research
			 strategy under section 4;(2)provide advice to the National
			 Institute of Standards and Technology, including recommendations regarding
			 the
			 National Institute of Standards and Technology's responsibilities under
			 section
			 7;(3)receive and review guidance on standards setting from the scientific area committees established
			 under section 7 and, based on this guidance, advise the Department of
			 Justice on the  promotion of forensic science standards; and(4)provide advice to the Department of
			 Justice, including recommendations regarding the development of a forensic
			 science uniform code of professional responsibility and the Department of
			 Justice's
			 responsibilities under section 9.(c)SubcommitteesThe
			 Commission may form subcommittees related to specific disciplines
			 in
			 forensic science or as necessary to further its duties under subsection
			 (b). A
			 subcommittee may include an individual who is not a member of the
			 Commission.(d)ChairsThe
			 Director of the National Institute of Standards and Technology and the
			 Attorney
			 General, or their designees, shall co-chair the Commission.(e)MembershipThe
			 Director of the National Institute of Standards and Technology and the
			 Attorney
			 General, in consultation with the Director of the National Science
			 Foundation,
			 shall appoint each member of the Commission. The  Commission
			 shall include balanced representation between forensic science disciplines
			 (including academic scientists, statisticians, social scientists,
			 engineers,
			 and representatives of other related scientific disciplines) and relevant
			 forensic science applications (including Federal, State, and local
			 representatives of the forensic science community, the legal community,
			 victim
			 advocate organizations, and law enforcement).(f)AdministrationThe
			 Attorney General shall provide administrative support to the Commission.9.Adoption,
			 accreditation, and certificationThe Attorney General shall promote the adoption of forensic
			 science standards developed under section 7, including—(1)by requiring, as appropriate, each laboratory under the Department of Justice to adopt the forensic
			 science standards;(2)by encouraging
			 other Federal forensic laboratories to adopt the forensic
			 science
			 standards;(3)by promoting
			 accreditation and certification requirements based on the forensic science
			 standards; and(4)by promoting any
			 recommendations made by the Commission for adoption and
			 implementation
			 of forensic science standards.10.National
			 Institute of Standards and Technology functionsSection 2(b) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 272(b)) is amended—(1)in paragraph (12), by striking
			 and after the semicolon;(2)in paragraph
			 (13), by striking the period at the end and inserting ; and;
			 and(3)by adding at the end the following:(14)to identify and coordinate the development
				of voluntary consensus forensic science standards to enhance the
			 validity and
			 reliability of
				forensic science
				activities..11.Effect on other lawsNothing in this Act shall be construed to affect or alter the support and technical assistance for
			 State and local laboratories under part BB of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797j et seq.).December 8, 2014Reported with an amendment